Title: To James Madison from William Lee, 26 September 1802
From: Lee, William
To: Madison, James


					
						Duplicate
						Sir
						Bordeaux September 26th. 1802
					
					Since my last respects under date 10 Ulto. the following vessels have discharged their 

Crews
					
						
							Ship Portland of New York
							 6 men
						
						
							Ship Olive Branch
							10  "
						
						
							Barque Galen of Baltimore
							 5  "
						
						
							Ship Susan of Norfolk
							11  "
						
						
							Brig Amity of do.
							 9  "
						
						
							Ship Julia of Charleston
							13  "
						
						
							Ship John of do.
							 5  "
						
						
							Ship Angel of Boston
							 4  "
						
						
							Schooner Hope of Haddam Cont.
							 6
						
						
							
							69
						
					
					making sixty nine seamen to whom may be added forty six strollers whose names are registered in the 

office as coming from different ports of the Republic which together with the seventy three I had in 

charge at the date of my last amount to one hundred and Eighty Eight men who have been thrown on 

my hands since the 26 July.  Most of those who have been discharged from the above mentioned 

Vessels recd. a compensation therefor but still the greater part of them are here and many entirely 

destitute having spent all their money before they could procure passages and so few Vessels sail direct 

for the United States that it is impossible to provide for them as the law directs.  It is to be presumed 

that I shall not in future be troubled so much with the complaints of sailors as the French Govt. 

upon the petition of representatives of the Ship Carpenters throughout the Republic, have lately 

passed a law which has put a stop to the sale and Francisation of American and other foreign 

vessels.
					I take the liberty to enclose a very singular law of the Consuls by virtue of which all blacks 

and men of Colour of whatever nation have been arrested here by the Commissary of marine and 

put into prison until reclaimed & sent off by the Agents of the Country from whence they came & if 

there is no agent to reclaim them they are sent off to the Colonies.
					Accompanying this you will receive a packet forwarded me by Mr Cathalan together with a file 

of the moniteur & Journal of Commerce and enclosed I have the pleasure to hand you filled the bond 

you did me the honour to forward in blank.  With great respect I have the honor to remain Your humble 

Servant
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
